internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc corp - plr-105060-00 date date distributing business a business b date c sub sub sub sub sub sub plr-105060-00 sub controlled state x state y financial advisor k l m n p this letter responds to a letter dated date in which rulings are requested regarding certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated july and date the information submitted for consideration is summarized below distributing a state x corporation is engaged directly and through domestic and foreign affiliates primarily in two general lines of business business a including the a segment and the a-1 segment and business b including the b segment and the b-1 segment distributing has a single class of voting common_stock outstanding sub sub sub sub and sub all state x corporations are all engaged in business a sub sub and sub are engaged in the a segment of business a sub is engaged in the a-1 segment of business a all of the outstanding_stock of each of sub sub sub sub and sub has been held by distributing for at least years sub and sub both state x corporations are engaged in the b segment and the b-1 segment respectively of business b all of the outstanding_stock of each of sub and sub has been held by distributing for at least years plr-105060-00 controlled will be a state x corporation formed by distributing in connection with the proposed transaction controlled will have a single class of voting common_stock outstanding financial information has been submitted indicating that distributing’s business a and business b have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years business b is a dynamic growing business that has considerable capital requirements business b receives over three-quarters of distributing’s annual capital expenditures these expenditures are devoted primarily to product creation to exploit emerging internet opportunities business b will require spending in excess of historic levels currently distributing has limited capacity to raise capital in the debt market due to its high leverage ratio management along with financial advisor have determined that the best_method to raise capital in the near term is through an initial_public_offering ipo of the stock of controlled which will conduct business b distributing has been advised by financial advisor that an ipo will be materially more successful if it is undertaken in conjunction with the pre-announced separation of business b from distributing which is to occur shortly after the ipo and that an ipo of controlled stock would be less successful if controlled remained a distributing subsidiary financial advisor has advised distributing that based on past experience distributing’s continued ownership would have a detrimental impact on the ipo price for controlled stock accordingly the following transaction is proposed i ii iii iv v distributing will organize controlled a domestic_corporation as a wholly owned subsidiary miscellaneous foreign assets relating to business b but now held by companies that are engaged primarily in business a will be transferred to foreign subsidiaries engaged in business b sub will transfer a its k division to a newly formed domestic wholly owned subsidiary and b all of its other assets subject_to liabilities to a newly formed wholly owned domestic limited_liability_company sub llc sub will merge with and into distributing pursuant to the relevant statutory merger provisions of state law the l manufacturing operations of sub conducted in state y the ly operations and the assets and liabilities of the m divisions of sub will be transferred to sub llc plr-105060-00 vi distributing will transfer to controlled all of the assets related to business b including the stock of sub and sub in exchange for all of the stock of controlled and the assumption by controlled of liabilities of business b including an appropriate portion of the amount outstanding on distributing’s revolving debt facility the contribution the assumption of a portion of the revolving debt facility will be accomplished immediately prior to the spinoff by distributing borrowing the appropriate amount pursuant to a new revolving credit agreement that will be specifically assumable and will be assumed by controlled the assumed revolver distributing will use the net_proceeds of the assumed revolver to pay down its existing revolving credit facility vii controlled will contribute miscellaneous subsidiaries and other assets to sub and sub viii controlled will sell in the ipo newly issued shares of its stock amounting to approximately but somewhat less than percent of its outstanding_stock immediately after the ipo controlled will contribute or lend the net_proceeds of the ipo to sub and sub to enable sub and sub to repay a portion of their preexisting intercompany indebtedness owed to distributing ix with the exception of certain financing arrangements that will remain in existence between sub and sub all remaining intercompany indebtedness if any between companies that will be members of different public groups following the spinoff will be eliminated through dividends capital contributions or payments as appropriate in order that there will not be any indebtedness between such companies following the proposed transactions x xi controlled will borrow funds pursuant to a new revolving credit agreement to be combined with the assumed revolver and will lend or contribute the borrowed funds to sub and sub to enable sub and sub to repay the remainder of their preexisting intercompany indebtedness owed to distributing distributing will distribute all of its shares of controlled to the shareholders of distributing on a pro_rata basis the distribution it is intended that distributing distribute the controlled stock it owns to its shareholders as soon as possible after the ipo but no later than six months after the ipo no fractional shares of controlled stock will be issued in lieu thereof distributing will distribute cash or the distribution agent will plr-105060-00 aggregate all fractional share interests sell the shares and remit the proceeds to the shareholders entitled thereto following the proposed transaction distributing and its affiliates will conduct business a and controlled and its affiliates will conduct business b the taxpayers have made the following representations in connection with the contribution a b c d e f g h i no stock_or_securities will be issued for services rendered to or for the benefit of controlled in connection with the transaction and no stock_or_securities will be issued for indebtedness of controlled or for interest on indebtedness of controlled that is not evidenced by a security or for interest on indebtedness of controlled accrued on or after the beginning of the holding_period of distributing for the debt none of the stock to be transferred is sec_306 stock within the meaning of sec_306 the contribution is not the result of a solicitation by a promoter broker or investment house distributing will not retain any rights in the property transferred to controlled the total adjusted_basis and the fair_market_value of the property to be transferred to controlled by distributing in the contribution will in each case equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred there is no indebtedness between distributing and controlled and no indebtedness will be created in favor of distributing in exchange for the transferred property as a result of the proposed transaction all transfers and exchanges in connection with the contribution will occur pursuant to a plan that will be agreed on before the transaction and in which the rights of the parties will be defined all exchanges that are part of the contribution will occur on approximately the same date plr-105060-00 j k l m n o p q r there is no plan or intention on the part of controlled to redeem or otherwise acquire any stock or indebtedness to be issued in the contribution taking into account any issuance of additional shares of controlled common_stock any issuance of stock for services the exercise of any controlled stock_rights warrants or subscriptions a public offering of controlled stock and the sale exchange transfer by gift or other_disposition of any of the stock of controlled to be received in the contribution the shareholders of distributing will be in control of controlled within the meaning of sec_368 of the code distributing will receive stock of controlled equal to the fair_market_value of the property transferred to controlled in exchange therefor controlled will remain in existence on the day of and after the transaction and will continue to hold directly and indirectly the property transferred in the contribution except for transfers of property to sub and sub as described in step vii above there is no plan or intention by controlled to dispose_of the transferred property other than in the normal course of business distributing and controlled will each pay its own expenses if any incurred in connection with the contribution controlled will not be an investment_company within the meaning of sec_351 and sec_1_351-1 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy indebtedness of distributing controlled will not be a personal_service_corporation within the meaning of sec_269a the taxpayers have made the following representations in connection with the distribution s t any indebtedness owed by controlled to distributing or any other related_party after the distribution will not constitute stock_or_securities for federal_income_tax purposes no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-105060-00 u v w x y z the five years of financial information submitted on behalf of each of sub the ly operations the m division of sub sub and sub is representative of its present operations and with regard to each of these businesses there have been no substantial operational changes since the date of the last financial statements submitted immediately following the transaction distributing will actively conduct the former business of sub the ly operations and the operations of the m divisions of sub essentially as those businesses were conducted by sub sub and sub respectively immediately following the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of sub and sub controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the distribution sub and sub will each continue the active_conduct of its respective business independently and with employees of the affiliated_group the distribution is being undertaken for the business_purpose described above the distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to the best of its knowledge is not aware of any plan or intention on the part of any particular remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the distribution aa there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 bb there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of these corporations subsequent to the distribution except in the ordinary course of business cc no indebtedness will exist between distributing and controlled at the time or or subsequent to the distribution however certain financing arrangements will remain in existence between sub and sub plr-105060-00 dd immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled common_stock and the excess_loss_account if any with respect to the stock of any subsidiary owned by controlled directly or indirectly will be included in income immediately before the distribution see sec_1_1502-19 ee payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value and based on terms and conditions arrived at by the parties bargaining at arms’ length ff gg no two parties to the proposed transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above it is held as follows no gain_or_loss will be recognized by distributing on the contribution sec_351 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the holding_period of that asset in the hands of distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of its controlled stock sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders on their receipt of the controlled stock sec_355 plr-105060-00 the aggregate basis of the distributing stock and the controlled stock in the hands of the distributing shareholders after the distribution will be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 b and c the holding_period of the controlled stock in the hands of the distributing shareholders will include the period for which such shareholder held the distributing stock with respect to which the distribution will be made provided that such stock was held as a capital_asset by such shareholder on the date of distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 if cash is received by a distributing shareholder in lieu of a fractional share of stock of controlled gain_or_loss will be recognized by the shareholder measured by the difference between the basis of the fractional share interest as determined in ruling above and the amount of cash received if the fractional share qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be a capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 no opinion is expressed about the tax treatment of steps ii iii iv v vii viii ix and x above in addition no opinion is expressed about the tax effects if any of the transfers in step ii on the above rulings or about the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer sincerely yours associate chief_counsel corporate by michael j wilder assistant to the chief branch
